       Case 2:20-cr-00066-TOR    ECF No. 27    filed 12/04/20   PageID.91 Page 1 of 2




     William D. Hyslop
 1
     United States Attorney
 2   Eastern District of Washington
     Caitlin A. Baunsgard
 3
     Assistant United States Attorney
 4   Post Office Box 1494
     Spokane, WA 99210-1494
 5
     Telephone: (509) 353-2767
 6
                         UNITED STATES DISTRICT COURT
 7
                    FOR THE EASTERN DISTRICT OF WASHINGTON
 8
 9 UNITED STATES OF AMERICA,                   No. 2:20-CR-00066-TOR

10                            Plaintiff,       NOTICE OF REVIEW OF
11                                             PRESENTENCE INVESTIGATION
                      v.                       REPORT
12
13 JOSE GARCIA-VILLA,
14                            Defendant.
15
           Plaintiff, United States of America, by and through William D. Hyslop, United
16
     States Attorney for the Eastern District of Washington, and Caitlin A. Baunsgard,
17
18 Assistant United States Attorney for the Eastern District of Washington, submits the
19
     following Notice of Review of Presentence Investigation Report.
20
21         The United States has reviewed the draft PSIR (ECF. 25) and has no objections.

22
23                                                      William D. Hyslop
                                                        United States Attorney
24
25                                                      s/ Caitlin A. Baunsgard
                                                        Caitlin A. Baunsgard
26                                                      Assistant U.S. Attorney
27
28
     UNITED STATES’ NOTICE OF REVIEW OF PSIR - 1
       Case 2:20-cr-00066-TOR    ECF No. 27    filed 12/04/20   PageID.92 Page 2 of 2




1
                              CERTIFICATE OF SERVICE
2
3         I hereby certify that on December 4, 2020, I electronically filed the foregoing
4 with the Clerk of the Court using the CM/ECF System which will send notification of
5 such filing to the following:
6
          Counsel of Record for Defendant, Robert M. Seines
7
8
9                                         s/ Caitlin A. Baunsgard
10                                        Caitlin A. Baunsgard
                                          Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     UNITED STATES’ NOTICE OF REVIEW OF PSIR - 2
